Citation Nr: 1110774	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-26 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran has also been diagnosed with anxiety disorder and depression.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

The issues of entitlement to nonservice-connected pension benefits and of whether new and material evidence sufficient to reopen previously denied claims for service connection for hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Regrettably, a remand is necessary for further development.  A review of the record indicates that the Veteran was awarded benefits from the Social Security Disability Administration (SSA) in December 2002.  The SSA decision indicates that one of the Veteran's disabilities was depression.  Because the Board has expanded the issue on appeal to include service connection for depression, the Board finds that it is incumbent on VA to obtain the SSA records since they are potentially relevant.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With regards to the Veteran's contention that he has PTSD, entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his MOS was combat engineer; however, the Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran's reported stressors include seeing a lot of people killed and the death of his friend.  The Veteran has not reported fear of hostile military or terrorist activity.  Thus, the amendment does not apply to the Veteran's case.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Although the Veteran has not provided sufficient information to allow for the verification of seeing dead soldiers, the Board observes that the death of the Veteran's friend has been verified by the RO.  See July 2007 printout from The U.S. National Archives and Records Administration.  The printout shows that, although the Veteran's friend was also a combat engineer in the same battalion as the Veteran, they were in separate companies.  Furthermore, the printout indicates that the Veteran's friend died in a non-hostile way.  Additionally, the Veteran has not indicated witnessing his friend's death, or how he was otherwise affected by the death.  

The Board observes that the Court has held that the sufficiency of a stressor is a clinical determination for an examining mental health professional.  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  Thus, the Board cannot render a determination as to whether the death of a friend, in a non-hostile way, which the Veteran might not have even witnessed, is sufficient to meet the criteria for a diagnosis of PTSD.  Because VA treatment records indicate that the Veteran has depression, anxiety disorder, and PTSD related to his experiences while serving as a combat engineer in Vietnam and because the Veteran's stressor of a friend's death has been verified-and in light of the fact that only a mental health professional can determine if the stressor is sufficient for a diagnosis, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the record indicates that the Veteran receives continuous psychiatric treatment at the VA Medical Center (VAMC) in Lexington, Kentucky.  The most recent of these records is dated in June 2008.  On remand, therefore, records of psychiatric treatment that the Veteran may have received at the Lexington, Kentucky VAMC since June 2008 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of the underlying medical records considered in reaching the December 2002 decision awarding SSA disability benefits to the Veteran.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of any post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Lexington, Kentucky since June 2008.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran a VA examination to determine the nature, extent, and etiology of any psychiatric disability, including PTSD, anxiety disorder, and depression, that he may have.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed PTSD, or other psychiatric disability shown on examination, is related to his military service, including his conceded stressor of his friend's death in a non-hostile manner.  [The examiner is hereby informed that the Veteran has not indicated that he witnessed his friend's death.]  In answering this question, the examiner should identify the specific stressor(s) underlying any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with this Remand and answers the questions presented herein.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


